UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

SUSAN S.,

                              Plaintiff,

v.                                                           3:18-CV-1300
                                                             (TWD)
COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                 OF COUNSEL:

LACHMAN & GORTON                                     PETER A. GORTON, ESQ.
 Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                                  PETER W. JEWETT, ESQ.
 Counsel for Defendant
OFFICE OF REG’L GEN. COUNSEL
REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278


THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                    DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Susan S. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion for judgment on the pleadings and

Defendant’s motion for judgment on the pleadings. (Dkt. Nos. 11 and 12.) For the reasons set

forth below, Plaintiff’s motion for judgment on the pleadings is denied and Defendant’s motion
for judgment on the pleadings is granted. The Commissioner’s decision denying Plaintiff’s

disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1955, making her 59 years old at the amended alleged onset date

and 61 years old at the ALJ’s decision. Plaintiff reported completing the eleventh grade, and she

has no past relevant work. She initially alleged disability due to depression, bipolar disorder,

borderline personality disorder, borderline intellectual functioning, anxiety, migraines,

emphysema, and chronic obstructive pulmonary disease.

       B.      Procedural History

       Plaintiff applied for Supplemental Security Income on January 26, 2015, alleging

disability beginning April 1, 2002. (T. 24, 60, 156-61.)1 She subsequently amended her alleged

onset date to her protective filing date of January 26, 2015. (T. 25, 40.) Plaintiff’s application

was initially denied on May 21, 2015, after which she timely requested a hearing before an

Administrative Law Judge (“ALJ”). (T. 60-76.) She appeared at two administrative hearings

before ALJ Elizabeth W. Koennecke on August 1, 2017, and October 4, 2017. (T. 37-59.) On

October 18, 2017, the ALJ issued a written decision finding Plaintiff was not disabled under the

Social Security Act. (T. 21-36.) On September 25, 2018, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)



       C.      The ALJ’s Decision

1
        The Administrative Transcript is found at Dkt. No. 10. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                  2
       The ALJ made the following findings of fact and conclusions of law in her decision. (T.

27-33.) Plaintiff has not engaged in substantial gainful activity since January 26, 2015. (T. 27.)

Her mental impairment is a medically determinable impairment. (Id.) However, she does not

have an impairment or combination of impairments that has significantly limited or is expected

to significantly limit the ability to perform basic work-related activities for 12 consecutive

months and, therefore, Plaintiff does not have a severe impairment or combination of

impairments. (T. 27-32.) Her alleged back impairment, leg impairment, shoulder impairment,

migraines, and respiratory impairments are not medically determinable impairments. (T. 32-33.)

Accordingly, the ALJ concluded Plaintiff has not been under a disability since the date her

application was filed. (T. 33.)

       D.      The Parties’ Briefings on Their Cross-Motions2

       Plaintiff argues the ALJ erred in finding she does not have a severe impairment because

the Step Two determination is not supported by substantial evidence including the two medical

opinions of record from non-examining psychological consultant Sefali Bhutwala, Ph.D., and

psychological consultative examiner Amanda Slowik, Psy.D. (Dkt. No. 11 at 6-13.) Within this

argument, Plaintiff contends the ALJ substituted her lay opinion for that of undisputed medical

opinion. (Id. at 8-13.)

       Defendant argues the Step Two determination is supported by substantial evidence

because the ALJ “cited ample evidence to support her conclusions, and she was entitled to rely

on the entire record in reaching her conclusions.” (Dkt. No. 12 at 5-11.) Defendant maintains

the ALJ fully explained her analysis of the medical opinions. (Id. at 8.)


2
        Plaintiff filed a motion to allow a reply brief which was denied because it did not
contain any new information or arguments that could not have been raised in the original
brief. (Dkt. Nos. 13, 14.)
                                                  3
II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

                                                 4
the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether

an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled
               without considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a claimant
               who is afflicted with a “listed” impairment is unable to perform
               substantial gainful activity. Assuming the claimant does not have
               a listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is
               unable to perform his past work, the [Commissioner] then
               determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears
               the burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.




                                                5
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S FINDINGS AT STEP TWO

       A.      Applicable Law

       At Step Two, the ALJ must determine whether the claimant has a severe impairment that

significantly limits her physical or mental abilities to do basic work activities. 20 C.F.R. §

416.920(c). Basic work activities include walking, standing, sitting, lifting, carrying, pushing,

pulling, reaching, handling, seeing, hearing, speaking, understanding, remembering and carrying

out simple instructions, using judgment, and responding appropriately to supervision, co-

workers, and usual work situations. Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012)

(citing Gibbs v. Astrue, 07-CV-10563, 2008 WL 2627714, at *16 (S.D.N.Y. July 2, 2008); 20

C.F.R. §§ 404.1521(b)(1)-(5)). “Although the Second Circuit has held that this step is limited to

‘screening out de minimis claims,’ [] the ‘mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment’ is not, by

itself, sufficient to render a condition severe.” Taylor, 32 F. Supp. 3d at 265 (quoting Dixon v.

Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y.

1995)). Overall, the claimant retains the burden of presenting evidence to establish severity. Id.

(citing Miller v. Comm’r of Soc. Sec., 05-CV-1371 (FJS/GJD), 2008 WL 2783418, at *6-7

(N.D.N.Y. July 16, 2008)); 20 C.F.R. §§ 404.1512, 416.912. Therefore, “the claimant must

demonstrate ‘that the impairment has caused functional limitations that precluded him from

engaging in any substantial gainful activity for one year or more.’” Rowe v. Colvin, 15-CV-0652




                                                  6
(TWD), 2016 WL 5477760, at *5 (quoting Perez v. Astrue, 907 F. Supp. 2d 266, 272 (N.D.N.Y.)

(internal citations omitted).

       B.      Relevant Opinion Evidence

       In May 2015, psychiatric consultative examiner Dr. Slowik observed that Plaintiff was

cooperative, had adequate social skills though she was somewhat idiosyncratic in her manner of

relating, and had normal posture and motor behavior, appropriate eye contact, and adequate

expressive and receptive language skills. (T. 229.) Plaintiff’s thought process was tangential

and disorganized at times and it was difficult to follow her in conversation as she would begin

responding to the question posed and then seamlessly start talking about something unrelated.

(T. 230.) She had a full range of affect, appropriate speech and thought content, dysthymic

mood, clear sensorium, limited insight, and fair judgment. (Id.) Dr. Slowik noted Plaintiff had

markedly impaired attention and concentration due to her distractibility and limited intellectual

functioning and mildly impaired recent and remote memory skills due to distractibility. (Id.)

Plaintiff reported she was able to dress, bathe, and groom herself, cook and prepare food, clean,

and do laundry; she did experience anxiety when going to the grocery store, but did complete

this task and chose to go during hours that were less busy; she managed her own money and was

able to drive; she did not have access to public transportation and had very little time to spend by

herself as she was the caretaker for her mother and sister. (T. 230-31.)

       Dr. Slowik diagnosed bipolar I disorder by history, social anxiety disorder, and the need

to rule out impaired intellectual functioning. (T. 231.) She opined Plaintiff was mildly limited

in the ability to make appropriate decisions; moderately limited in the ability to follow and

understand simple directions and instructions, perform simple tasks independently, maintain a

regular schedule, learn new tasks, perform complex tasks independently, relate adequately with

                                                 7
others, and appropriately deal with stress; and markedly limited in the ability to maintain

attention and concentration. (T. 231.) Dr. Slowik indicated the difficulties were caused by

distractibility and affective instability and the results of the evaluation appeared to be consistent

with psychiatric problems which might significantly interfere with Plaintiff’s ability to function

on a daily basis. (T. 231.) The ALJ afforded limited weight to Dr. Slowik’s opinion. (T. 31.)

        As part of the initial determination in May 2015, non-examining consultant Dr. Bhutwala

indicated Plaintiff had a severe affective disorder and anxiety disorder which caused mild

restriction of activities of daily living, mild difficulties in maintaining social functioning,

moderate difficulties in maintaining concentration, persistence or pace, and no repeated episodes

of decompensation of extended duration. (T. 66-70.) Dr. Bhutwala opined Plaintiff retained the

ability to perform simple work on a sustained basis. (T. 70.) The ALJ afforded partial weight to

Dr. Bhutwala’s opinion. (T. 30-31.)

        C.      Analysis of the ALJ’s Findings at Step Two

        At Step Two, the ALJ found Plaintiff’s mental impairment is a medically determinable

impairment, but it is not severe. (T. 27-32.) Plaintiff argues the Step Two determination is not

supported by substantial evidence. (Dkt. No. 11 at 6-13.) The Court finds this argument

unpersuasive for the following reasons.

        First, the ALJ’s conclusions regarding Plaintiff’s alleged mental impairment (variously

characterized) and limitations is supported by her analysis. (T. 27-33.) The ALJ found Plaintiff

has no limitation in adapting or managing oneself and mild limitations in understanding,

remembering or applying information, interacting with others, and concentrating, persisting or

maintaining pace. (T. 32.) In so doing, the ALJ noted Plaintiff’s treatment records included

overwhelmingly benign mental status exams even in the absence of medication, improved

                                                   8
psychiatric symptoms, Plaintiff’s ability to adequately manage significant life stressors, and her

progress toward treatment goals. (T. 32, 217-19, 224, 253, 257, 259, 262, 269, 272, 279-80, 282,

284, 287, 293-94, 296, 300, 302, 308, 311-12, 317, 324, 332, 339, 341, 351, 353, 355, 357, 362.)

The ALJ also noted Plaintiff was the primary caretaker for her mother who has dementia and her

mentally ill sister; she had a boyfriend; she was able to attend to her personal care needs, prepare

food, clean and do laundry; she managed her own money and was able to drive; and she enjoyed

reading and watching television. (T. 32, 228-31.) Indeed, at the administrative hearing, Plaintiff

indicated she lived with her mother and that it was Plaintiff’s job to get the groceries, cook

meals, clean, and do the dishes and laundry. (T. 46-47.)

       Consultative examiner Dr. Slowik noted that Plaintiff “indicated that she does feel a great

deal of pressure as she is the primary caretaker for her mother, who reportedly has dementia”

and that Plaintiff “indicated that she has very little time to spend by herself as she is the

caretaker for her mother and her sister.” (T. 228, 231.) Plaintiff’s mental health treatment

records consistently note her continued role as a caretaker for her mother who has dementia and

mentally ill sister and, at one point, her then-boyfriend. (T. 250, 253, 255, 260, 262, 264-65,

270, 280, 284, 288, 290, 292, 296, 300, 302, 304, 308, 310, 320, 324, 326, 330, 332, 335, 337,

339, 343, 345, 347, 349, 351, 355, 362.) In her decision, the ALJ indicated Plaintiff’s

complaints of high anxiety and stress were due to her role as a caretaker for both her sister and

her mother. (T. 29, 228, 231, 250.) The ALJ noted these activities basically constituted a high

stress full time job. (T. 29.) The ALJ therefore found, based on Plaintiff’s activities of daily

living, it was reasonable to find she did not have a severe physical or mental impairment and did

not have even moderate issues with concentration. (T. 30.)




                                                   9
       Second, the ALJ relied on the evidence of record to support her analysis, including

Plaintiff’s treatment records. For example, the ALJ noted Plaintiff’s reports to her treating

providers that her symptoms were mild, her medication was working really well, and she was

functioning pretty well. (T. 29.) As noted by the ALJ and Defendant, Plaintiff initially testified

at the administrative hearing that, with her medications, she did not experience her previously

described symptoms of nausea, panic attacks, hallucinations, sleeplessness, insomnia, and racing

thoughts. (Dkt. No. 12 at 6; T. 28, 42-43.) Upon further questioning by her representative, she

then indicated that she experiences symptoms two to three times per month and the duration of

symptoms depended on whether she was under stress. (T. 28, 43-44.)

       Mental health treatment records support the mildness or stability of Plaintiff’s symptoms

and indicate Plaintiff first established care at the Family and Children’s Society in November

2014; and she was seeking medication management because her previous provider Broome

County Mental Health (“BCMH”) was closing. (T. 217, 223.) At the time of her intake,

Plaintiff was noted as having “been off of her medications and needs to get back on them and

needs to see a psychiatrist.” (T. 218.) However, she was assessed a Global Assessment of

Functioning (“GAF”) score of 70 indicative of “[m]ild symptoms, functioning pretty well” and

Plaintiff did not think she needed counseling. (T. 219, 225.) Plaintiff also reported that her

medication was working really well and noted a “great response with current medications.” (T.

223.) Throughout 2015, she reported her medications were working well. (T. 292, 300, 302.)

The record indicates Plaintiff was continuing with medication management and individual

therapy in July 2017 and, between 2015 and 2017, she was frequently noted as improving. (T.

240-75, 278-305, 308-13, 315-18, 320-22, 324-33, 335-58, 360-63, specifically T. 279, 282, 286-

87, 294, 298, 320.)

                                                10
       Further, Plaintiff reported to Dr. Slowik in May 2015 she was seeing a psychiatric

provider once every three months for medication management. (T. 228.) Dr. Slowik indicated

Plaintiff had a history of panic attacks but had not had any since February. (T. 229.) Dr. Slowik

also noted that Plaintiff “reported being diagnosed with bipolar disorder, but was not able to

articulate what symptoms she experiences with respect to bipolar disorder. She did not endorse

any symptoms of a thought disorder.” (Id.) Regarding her mode of living, Dr. Slowik noted

Plaintiff was

                able to dress, bathe, and groom herself, cook and prepare food,
                clean and do laundry. She does experience anxiety when going to
                the grocery store, but does complete this task and chooses to go
                during hours that are less busy. [She] does manage her own
                money and is able to drive. She does not have access to public
                transportation. With respect to her social life, [she] indicated that
                she has very little time to spend by herself as she is the caretaker
                for her mother and her sister. She has a distant relationship with
                her brother. When asked about hobbies and interests, [she] stated
                that she enjoys reading and watching TV.

(T. 230-31.)

       The ALJ concluded that while Plaintiff’s mental health records reflected some struggles

with coping with the stressful family situation, nothing in the records indicated mental illness on

Plaintiff’s part and rather simply contained suggestions for coping with her stressful life. (T.

30.) At the time of her November 2014 intake to Family and Children’s Society, Plaintiff

reported she was “definitely quite busy lately dealing with family matters and she doesn’t see

how she will find the time to come to therapy but she is not into it.” (T. 225.) In June 2015,

Plaintiff reported struggling to find time for herself. (T. 247.) In September 2015, Plaintiff

reported “some issues with her family and having less time for herself due to feeling

overwhelmed with her role as a caretaker.” (T. 250.) In October 2015, Plaintiff “was

overwhelmed of being a caretaker for both her sister and mother” but reported she had “been
                                                 11
doing a good job taking care of herself” and subsequently indicated she “discontinued to be a

caretaker for her sister.” (T. 253, 310.) Plaintiff reported a subsequent decrease in her stress

level in December 2015 following “changes that she made for herself” and “finding ways to

increase her focus on herself.” (T. 252-53, 312.)

       In January 2016, Plaintiff continued to report her depressive symptoms were minimal and

well-managed with her medications; she also indicated she felt “stabilized.” (T. 315, 317.) In

February 2016, Plaintiff was improving in her anxious and depressive symptoms and reported

she had not been anxious lately because she was limiting her caretaking role, but indicated that

financial issues were the cause of her stress and anxiety. (T. 255-57, 320.) Plaintiff reported her

anxiety had decreased further in April 2016 and indicated she did not experience her depressive

symptoms but the cold weather affected her mood at times. (T. 258-59.) Plaintiff reported

feeling happy in May 2016 and indicated she only became anxious when she felt things were not

accomplished or going according to plan. (T. 328.)

       In July 2016, Plaintiff reported her anxious symptoms had been “calm” and that she

continued to be a caretaker for her mother and for other people, but she was noted as able to find

coping skills to decrease her stress levels. (T. 263, 332.) In August and September 2016, she

was noted as being “able to stabilize her symptoms with managing her medications and

following her treatment plan” although she reported difficulty balancing her role as a caretaker

and taking care of herself in September 2016 and that she “discontinued her relationship and

social life due to being caretaker of her mother.” (T. 264-65, 335, 337-40.) She also reported

she felt anxious every now and then but was able to cope with it on her own. (T. 339.) She

continued to do well on her current medications and “was able to maintain all the responsibilities




                                                 12
of caring for herself as well as her mother.” (Id.) In October 2016, she reported no depressive

symptoms and/or natural sadness and no worries and/or anxiety. (T. 341.)

       In January 2017, Plaintiff reported no depressive symptoms but struggled “with stress

and anxiety at times for being a caretaker of her mother and sister. Her medications [did] help

with her anxiety and [she had] no issues with it.” (T. 347.) In March 2017, Plaintiff reported

she was “thinking about volunteering ‘to get out of the house.’” (T. 270.) She reported “a

‘mild’ anxiety and continue[d] to have no depression symptoms” and had been improving in her

treatment. (T. 272.) In June 2017, she reported her depression was okay overall despite “May

being a hard month.” (T. 274, 357.) She was again noted to report a mild anxiety and no

depressive symptoms and was continuing to improve in her treatment with “[s]ymptoms only

increas[ing] due to situational issues.” (T. 275.)

       Third, the ALJ offered sufficient and specific reasons for the weight afforded to the

medical opinions from Dr. Bhutwala and Dr. Slowik. (T. 30-31.) Specifically, the ALJ noted

Dr. Bhutwala’s expertise and opportunity to review the record and afforded his assessment

partial weight to the extent that his findings were consistent with the record as a whole. (T. 30-

31, 66-70.) The ALJ indicated that, given Plaintiff’s wide range of activities of daily living,

moderate limitations were unsupported and the B criteria identified by Dr. Bhutwala pertained to

the old mental health listings and were therefore inapplicable. (T. 31.) The ALJ concluded the

portion of Dr. Bhutwala’s opinion which was supported by the record as a whole was that

Plaintiff had no more than a mild limitation in any area of mental functioning. (T. 31, 66, 68-

70.)

       The Court’s review finds support for the ALJ’s analysis of Dr. Bhutwala’s opinion,

including Dr. Bhutwala’s additional explanation which provides insight into his opinion. (T.

                                                 13
69.) This explanation indicates that Plaintiff’s treatment records noted she reported her

symptoms were “causing no impairment to her at home socially or in other settings” and that she

was functioning pretty well. (T. 69.) Indeed, Plaintiff’s mental health treatment records indicate

Plaintiff was consistently noted as improving and stable, with her anxiety symptoms increasing

due to stress related to her caretaking roles. (T. 223, 279, 282, 286-87, 292, 294, 300, 302, 320,

324, 335, 337, 339, 341, 343, 345, 347, 349, 351, 353, 355, 357, 362.) Dr. Bhutwala also noted

Plaintiff did not think she needed counseling which is supported by Plaintiff’s intake note from

Family and Children’s Society in November 2014. (T. 69, 219, 223, 225.)

       Dr. Bhutwala further noted that the consultative opinion from Dr. Slowik was “not

adopted and the TMD opinion is viewed as more credible.” (T. 70, 227-39.) Dr. Bhutwala did

not indicate what treating source assessment or opinion to which he was referring and there is

not a treating source medical statement in the record, but it appears he relied on Plaintiff’s

treatment records as he also indicated “there is a lack of internal consistency between clmt’s

presentation at CE, and what is indicated through objective evidence in the available TMD

MER.” (T. 70.) Similarly, the ALJ stated there was “a lack of internal consistency between the

claimant’s presentation at the consultative exam and her presentation in the treatment records

available at the time the State Agency psychological consultant made his assessment” and a

“similar inconsistency between the claimant’s presentation at the consultative exam and her

presentation in the additional treatment records.” (T. 29, 70.) The Court’s review of Plaintiff’s

mental health treatment records support the analysis of both Dr. Bhutwala and the ALJ

indicating that Dr. Slowik’s opinion was not consistent with such records which note Plaintiff’s

continued stability with medication management and individual therapy. (T. 29, 70, 223, 279,




                                                 14
282, 286-87, 292, 294, 300, 302, 320, 324, 335, 337, 339, 341, 343, 345, 347, 349, 351, 353,

355, 357, 362.)

       There is also support in the record for the ALJ’s analysis of Dr. Slowik’s opinion. (T.

31.) The ALJ noted that, although Dr. Slowik had professional expertise and had the opportunity

to examine Plaintiff, her opinion was given limited weight

               because her assessment is based upon a one-time examination and
               her findings are completely inconsistent with the record as a
               whole. Dr. Slowik’s findings are markedly different from those of
               the claimant’s treating providers. The person Dr. Slowik described
               is extremely limited yet the person the claimant’s treating
               providers describe is highly functional and able to manage
               significant life stressors appropriately.

(T. 31.) The ALJ also noted Plaintiff’s wide range of activities were consistent with her treating

providers’ assessment rather than Dr. Slowik’s assessment. (Id.) For example, Plaintiff has

continued to act as sole caretaker for her mother as well as an occasional caretaker for her sister

and boyfriend. (T. 250, 253, 255, 260, 262, 264-65, 270, 280, 284, 288, 290, 292, 296, 300, 302,

304, 308, 310, 320, 324, 326, 330, 332, 335, 337, 339, 343, 345, 347, 349, 351, 355, 362.)

Further, Plaintiff reported at the administrative hearing and to Dr. Slowik that she was able to go

grocery shopping, cook and prepare food, clean, and do laundry. (T. 46-47, 230-31.) The record

also indicates Plaintiff has considered volunteering to get out of the house and reported in July

2017 that she was able to take one to two hours to herself at least four times each week. (T. 270,

347, 362.) The Court finds that Plaintiff’s treatment notes detailing medication management and

stability of her conditions are not consistent with the level of limitations opined by Dr. Slowik

and the ALJ reasonably concluded such limitations were not supported by the evidence of

record. (T. 217-20, 227-33, 240-368.) Indeed, Plaintiff’s treating provider noted in June 2017

that her symptoms only increased due to situational issues. (T. 275.)

                                                 15
        All in all, medical and nonmedical evidence of record does not indicate Plaintiff

experiences significant limitations in her mental abilities to do basic work activities. 20 C.F.R. §

416.920(c). For the reasons above, the Court finds the ALJ properly determined Plaintiff did not

have severe impairments and substantial evidence in the record supports that determination. See

Wright v. Comm’r of Soc. Sec., 18-CV-1208 (WBC), 2019 WL 5618470, at *4 (W.D.N.Y. Oct.

31, 2019) (finding “the ALJ determined the objective evidence failed to provide support that

Plaintiff’s medically determinable impairments produced limitations on her ability to perform

basic work activities” prior to her date last insured.). The ALJ’s analysis of Plaintiff’s

impairments at Step Two is supported by substantial evidence. Remand is therefore not required

on this basis.

ACCORDINGLY, it is

        ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

DENIED; and it is further

        ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is

GRANTED; and it is further

        ORDERED that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

        ORDERED that Plaintiff’s Complaint is DISMISSED.

Dated: March 13, 2020
       Syracuse, New York




                                                 16
